DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to Application No. 16/386,808 filed on April 17, 2019.

3.	Claims 1-5 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:
	 The closest prior art, Takahashi (US 2016/0129810) discloses:
“A vehicle includes a front-wheel/rear-wheel motor, a battery and an ECU. The ECU is configured to (i) control the front-wheel/rear-wheel motors, and (ii) control the front-wheel/rear-wheel motors such that a braking torque of a resonance-side motor, when at least one of the rotation speed of the front-wheel/rear-wheel motors is within a resonance range, is smaller than the braking torque of the resonance-side motor, when the rotation speed of the front-wheel/rear-wheel motors are outside the resonance range, and such that the braking torque of a non-resonance-side motor, when at least one of the rotation speed of the front-wheel/rear-wheel motors is within a resonance range, is larger than the braking torque of the non-resonance-side motor, when the 

 	The closest prior art of record fails to teach:
 	 “when a negative driving force is required as the required driving force, the control device performs driving force offset control to control the second motor with a predetermined positive driving force as a lower limit and to control the first motor such that the electrically driven vehicle is driven with the required driving force.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661